Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors: Global Industries, Inc. We consent to the use of our report dated July 25, 2007, in this Registration Statement on Form SB-2 of Global Industries, Inc. for the registration of shares of its common stock. We also consent to the reference to our firm under the caption "Experts" in such Registration Statement. We also consent to the reference to our firm under the heading "Experts" appearing herein. /s/ LBB & Associates Ltd., LLP LBB & Associates Ltd., LLP Houston, Texas October 23, 2007
